Title: From Thomas Jefferson to Albert Gallatin, 10 April 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin. 
            Apr. 10. 1803.
          
          It appears that on the 31st. Mar. 1800. a paiment of cents & half cents was made into the treasury, which raised the whole amount paid in to more than 50,000. D. and that the Treasurer ought then forthwith to have announced it in the gazettes. consequently it ought, now that the omission is first percieved, to be forthwith announced. nevertheless, as the continuance of the mint is uncertain, &, if put down, the excluding other coppers might be inconvenient, I should think it better to delay the annunciation till the middle or last of next month, that Congress may have time to interpose before the expiration of the 6. months allowed the copper circulation, after the annunciation. when announced also, to avoid the appearance of blaming our predecessors within whose time the omission happened, I would not specify the date when the sum of 50,000. D. had been paid in, but say ‘and whereas it appears that a sum not less than 50,000. D. has been paid by the Director of the mint into the treasury before this time’ &c.
        